         Case 1:16-cr-00528-SDA Document 136 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         12/11/2020
 United States of America,

                                                            1:16-cr-00528 (SDA)
                    -against-
                                                            ORDER
 Lidya Maria Radin,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       WHEREAS, a Judgment was entered on the ECF docket on October 18, 2017 adjudicating

the defendant guilty of two counts of failure to comply with signs and directions on federal

property, in violation of 41 C.F.R. § 102-74.385, and one count of disorderly conduct on federal

property, in violation of 41 C.F.R. § 102-74.390(a) (ECF No. 87); and

       WHEREAS, the aforesaid Judgment sentenced the defendant to a term of imprisonment

of 10 days on each count, to run concurrently for a total period of imprisonment of 10 days, and

stated that her surrender was to be determined; and

       WHEREAS, on March 18, 2018, then-District Judge Sullivan entered an Order affirming the

defendant’s conviction (ECF No. 117); and

       WHEREAS, on September 15, 2020, the Second Circuit affirmed the judgment of

conviction, following which the defendant’s petition for rehearing en banc was denied; and

       WHEREAS, on November 30, 2020, the mandate was issued by the Second Circuit (ECF

No. 133); and

       WHEREAS, on December 11, 2020, a telephone conference was held with the

Government and the defendant to address the defendant’s surrender date.
         Case 1:16-cr-00528-SDA Document 136 Filed 12/11/20 Page 2 of 2




       NOW, THEREFORE, it is hereby ORDERED, as follows:

       1. The defendant shall surrender to the United States Marshal for this district, located

          at 500 Pearl Street, Suite 400, New York, New York, at 10:00 a.m. on Monday, January

          18, 2021, to serve her 10-day sentence.

       2. The Court recommends to the Bureau of Prisons that the defendant serve her

          sentence at MDC Brooklyn and that she be housed in quarantine.

       The Clerk of Court is respectfully requested to mail a copy of this Order to the defendant

at the address indicated on the ECF docket. In addition, my Chambers shall email a copy of this

Order to the defendant.

SO ORDERED.

DATED:        New York, New York
              December 11, 2020

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge




                                               2
